DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14 and 23-32 are rejected under 35 U.S.C. 103(a) as obvious over Ryan et al (US 6,733,769 B1) in view of Elise et al (“Waldorf Salad”, pages 1-24, http://www.simplyrecipes.com/recipes/waldorf_salad/ October 2007 to August 2009).
Ryan et al (Ryan) teaches foods, specifically, sauces, salad dressings, yogurt, and mayonnaise containing glucomannan from Konjac flour.  Ryan recognizes that the glucomannan was added to the foods for the purpose of health as well as for the ability to stabilize and texture the foods including with enhanced water retention.  Refer specifically to abstract, column 1 lines 41-47, column 2 lines 13-15, 30-36 and 60-63, column 3 lines 62-67, column 6 lines 31-47, and claims 1, 4, 10, 12, 14, 20, and 21.  Ryan teaches that the amount of glucomannan incorporated into the compositions of the invention is preferably about 0.5-5.0% by weight of the food, but that the amount can vary depending upon the viscosity, type of product, and amount of glucomannan intended to be consumed (column 5 lines 8-17 and claim 12).  As sauces, salad dressings, yogurt, and mayonnaise were known to coat foods these products are considered to be dressings, and thus the teachings of Ryan encompass a dressing as claimed which comprises about 0.5-5% glucomannan.  As Ryan teaches that the food products comprise glucomannan in the form of flour in an amount of about 0.5-5.0% konjac (claims 10 and 12) and as flour was a known powder material, the teachings of Ryan encompass the glucomannan in the form of konjac powder at a level of about 0.5-5.0%, which encompasses the claimed range.
	Ryan is silent to the food product as a bound salad comprising a 10-60% salad dressing which includes emulsified oil and water as recited in claim 12, and 5-90% inclusions that impart moisture, amylase or both as recited in claim 12, preferably 5-85% as recited in claim 25, most preferably 10-80% as recited in claim 26, wherein said inclusions are selected from the group of tuna fish, cabbage, fruits, vegetables, cheese, fish, and meats as recited in claim 12, preferably wherein the inclusions are selected from cabbage, onions, carrots, and fruits as recited in claim 23, and the fruits are selected from the group of apple and papaya as recited in claim 24, to the salad as coleslaw and the inclusion as cabbage as recited in claim 31, to the bound salad as starch free as recited in claim 30, and to the food product as one which would otherwise experience water separation and the water separation level of the product as 3 grams or less after two days of storage at 4C as recited in claim 12, preferably wherein the food without the glucomannan would drain over 0.1 grams of liquid in 3 days as recited in claim 14, or over 1.6 grams of liquid in 3 days as recited in claim 27, or over 5.5 grams of liquid in 3 days as recited in claim 28.
Regarding the food product as a bound salad comprising a 10-60% salad dressing which includes emulsified oil and water as recited in claim 12, and 5-90% inclusions that impart moisture, amylase or both as recited in claim 12, preferably 5-85% as recited in claim 25, most preferably 10-80% as recited in claim 26, wherein said inclusions are selected from the group of tuna fish, cabbage, fruits, vegetables, cheese, fish, and meats as recited in claim 12, preferably wherein the inclusions are selected from cabbage, onions, carrots, and fruits as recited in claim 23, and the fruits are selected from the group of apple and papaya as recited in claim 24, to the salad as coleslaw and the inclusion as cabbage as recited in claim 31, and to the bound salad as starch free as recited in claim 30, Ryan teaches foods, specifically, sauces, salad dressings, yogurt, and mayonnaise containing glucomannan from konjac powder.  Ryan is silent to the method of using the disclosed foods, however it would have been obvious to use them in known and traditional ways, including within a Waldorf Salad as shown by Elise et al (Elise).  
Elise teaches that Waldorf Salad can be made with mayonnaise or yogurt (page 1). Elise teaches that Waldorf Salad can have a wide variety of differentiations depending on the tastes of the desired consumer (reply April 1, 2005, June 28, 2005, July 20, 2005, August 13, 2005, February 18, 2006, April 12, 2006, October 7, 2006, November 19, 2006, May 1, 2007, July 16, 2007, October 10, 2007, October 21, 2007, November 29, 2007, December 18, 2007, December 31, 2007, November 27, 2008, and August 25, 2009).  Elise teaches that the mayonnaise is added to make the salad creamy or nice and creamy and rich (response November 23, 2006 and October 15, 2007).  Elise teaches one recipe for the salad which calls for 0.5 cups chopped walnuts, 0.5 cups sliced celery, 0.5 cups sliced red seedless grapes or ¼ cup of raisins, 1 apple cored and chopped, 3 Tbsp. mayonnaise, 1 Tbsp. lemon juice, salt pepper and lettuce.  Elise teaches that the salad is served on top of the lettuce and thus the lettuce is not considered to be part of the salad per say.  Refer to page 2.  Elise shows that cabbage may be substituted for celery, both of which are moisture imparting ingredients (April 12, 2006).  Specifically in said recipe, the composition comprises about 71.3% moisture imparting ingredients (290.1 grams/407/05 grams total ingredients) including about 32% apples (75.6 grams/407.05 total grams), grapes, and celery, no starch or starch containing ingredients, and about 11-14.8% oil and water emulsion dressing (45 to 60.25 grams / 407.05 total grams) depending on if the dressing is the mayonnaise or the mayonnaise and lemon juice.  It is noted that the salt and pepper were not accounted for as they are minor ingredients; that mayonnaise and mayonnaise and lemon juice were considered dressings as they are used to coat the food; and that the following weight to volume ratios were known and were used to calculate the total percentage by weight: 1 Tablespoon mayonnaise = about 13-15 grams; 3 cups of celery is 1 pound, 2.75 cups of grapes is 1 pound, 1 apple is 132-216 grams, lemon juice is 244 grams per cup; and walnuts are 1 pound per cup.
Thus, as it would have been obvious to use the food product mayonnaise as taught by Ryan in a known and traditional way, including within a Waldorf Salad as shown by Elise, it would have been obvious for the final product to comprise about 71.3% moisture imparting ingredients including about 32% apples, grapes, cabbage and celery, no starch or starch ingredients, and about 11-14.8% oil and water emulsion dressing.  It would have been further obvious to modify the amount of dressing based on the creaminess desired in the final product as taught by Elise and it would have been further obvious to modify the amount of starch and moisture imparting ingredients, such as meats, cabbage, fruits, and vegetables based on the desired taste of the consumer as suggested by Elise.  As coleslaw is defined as a salad of finely sliced or chopped raw cabbage usually moistened with a mayonnaise dressing the teachings of the prior art encompass a coleslaw product containing cabbage.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:  This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the Applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the Applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  For example, it would have been obvious to decrease the amount of tuna in order to provide for a more mayonnaise product and/or allow for other solid ingredients to be added while still providing enough creaminess from the mayonnaise.  To do so would be common sense and within the purview of the ordinary skilled artisan.
Regarding the food product as one which would otherwise experience water separation and the water separation level of the product as 3 grams or less after two days of storage at 4C as recited in claim 12, as glucomannan is disclosed as the ingredient which affects water separation and as the product of Ryan contains glucomannan in overlapping ranges with that as claimed and disclosed, one of ordinary skill in the art would expect that the product of Ryan encompass the instantly claimed product; as the prior art teaches of the same ingredient used within the same type of food products as instantly claimed, the ingredient of the prior art would function in the same manner as the ingredient claimed absent any clear and convincing arguments and/or evidence to the contrary.  The position of the office is further supported as Ryan recognizes that the glucomannan was added to the foods for the purpose of health as well as for the ability to stabilize and texture the foods including with enhanced water retention.  
Regarding the food product as one which would otherwise experience water separation as recited in claim 12, preferably wherein the food without the glucomannan would drain over 0.1 grams of liquid in 3 days as recited in claim 14, or over 1.6 grams of liquid in 3 days as recited in claim 27, or over 5.5 grams of liquid in 3 days as recited in claim 28, as the product of the prior art teaches of a composition overlapping or obvious to that as claimed, including the dressing (mayonnaise) and the same moisture imparting ingredients (apples and cabbage) as claimed and disclosed (specification page 5 paragraph 3), one of ordinary skill in the art would expect that the product of the prior art encompass the instantly claimed product; as the prior art teaches of the same ingredient used within the same type of food products within the same range as instantly claimed, the ingredients of the prior art would function in the same manner as the ingredient claimed absent any clear and convincing arguments and/or evidence to the contrary.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
In the reply to the Non-Final Office action mailed 03/22/2022, Applicant presents the following arguments:
In the previous amendment applicant pointed to Example 3 as demonstrating unexpected results. Particularly given that the Office has identified no references suggesting the use of galactomannan to ameliorate the significant problems in restaurants and the like of watering out of bound salads noted in the specification, it is submitted that the results are unexpected.
The Office seeks to minimize the significance of the unexpected results based on the form of the claim, 1.e., that it is not directed to a process. The invention is directed to a bound salad which has the unexpected property of a water separation level of 3 g or less after 2 days of storage at 4°C. This is a property of the bound salad and is an advantage of the claimed salad. The fact that the bound salad is claimed rather than the process does not negate the unexpected advantage as an objective measure of non- obviousness,
The Office complains that applicants use a parameter which # does not have the facilities to measure. Applicant includes parameters in an earnest effort to show the Office the benefits of the invention, which seems appropriate where the Office contends that the invention is obvious. The Office also indicates that where the claimed invention is the same or substantially the same as the prior art, the invention is obvious. 

In response to these arguments, Applicant’s attention is directed to the pages 4-6 of the Patent Trial and Appeal Board Decision mailed 01/03/2022:
Appellant argues Examples 1-3 in the Specification show the use of konjac flour—a source of glucomannan—resulted in substantially less drained liquid (watering out) in comparison with most of the commercial mayonnaise products. Appeal Br. 9; Spec. 11-13. Appellant contends this evidence demonstrates a beneficial unexpected result that would be absent from Ryan and Elise. Appeal Br. 9.
When evidence of secondary considerations is submitted, we begin anew and evaluate the rebuttal evidence along with the evidence upon which the conclusion of obviousness was based. In re Rinehart, 531 F.2d 1048, 1052 (CCPA 1976). The burden of establishing unexpected results rests on Appellant. Appellant may meet this burden by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The unexpected results must be established by factual evidence, and attorney statements are insufficient to establish unexpected results. See Jn re Geisler, 116 F.3d 1465, 1470-71 (Fed. Cir. 1997). Further, a showing of unexpected results supported by factual evidence must be reasonably commensurate in scope with the degree of protection sought by the claims on appeal. In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980).
After weighing Appellant’s evidence in support of patentability, including the examples in the Specification, we determine that a preponderance of the evidence weighs in favor of obviousness.
We first note that it is not clear that the showing distinguishes the claimed invention from the closest prior art (Ryan). Appellant has not established that any commercial examples tested in Example 3 is representative of the closest prior art. Further, there is no statement that the commercial examples tested do not contain konjac flour.
Moreover, the showing is not reasonably commensurate in scope with the claim because inventive Examples 1 and 2 comprise 0.500% and 0.300%konjac flour while the claim recites a range of 0.3 to 2 wt % konjac flour. Appellant has not explained why the limited number of inventive examples is representative of the full scope of claim 12.Thus, on this record, Appellant’s evidence is insufficient to show the improvement in water separation level would have been unexpected by one of ordinary skill in the art and that the evidence is reasonably commensurate in scope with the claims. Nor has Appellant explained or directed us to evidence showing why the prior art’s bound salad does not necessarily or inherently possess the disputed property.

Stated somewhat differently, Example 3 presents comparison of mayonnaise product comprising konjac flour with commercial mayonnaise products. Ryan is not relied upon as a teaching of the commercial mayonnaise product. Ryan et al (Ryan) teaches foods, specifically, sauces, salad dressings, yogurt, and mayonnaise containing glucomannan from Konjac flour. Further in regard to the Example 3 of the Specification, it is noted that commercial mayonnaise 2 performed better than the inventive product of Example 1. Hence, Example 3 presents evidence that commercial product performs better than the inventive product of Example 1.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791